Milliken:
This proceeding results from the determination by respondent of a deficiency in income tax for the calendar year 1920 in the amount of $1,447.44. Only one issue is involved and that relates to a profit which the respondent determined resulted from the sale of stock by the petitioner in the year 1920.
FINDINGS OF FACT.
Petitioner resides at 2214 Battery Street, Little Rock, Ark. In 1919 he purchased 200 shares of stock of the Marco Milling Co., of Pine Bluff, Ark., at $30 per share. During the calendar year 1920 petitioner sold 150 shares of the stock of the Marco Milling Co. which he had purchased in 1919, and the gain or loss resulting from the sale of said shares of stock is not in dispute. In September, 1920, petitioner sold the remaining 50 shares of stock of the Marco Milling Co., which he had purchased in 1919 for $80 per share, to W. C. Ribenack for $5,000, agreeing to defer actual payment for the same until 1921 and to take the promissory note of Ribenack for $5,000, payable in 1921. The 50 shares of stock of the Marco Milling Co. were held as collateral security to insure the payment of the note. The note was paid in 1921. The maker of the note was financially responsible for the face value of the note and the same had a fair market value of $5,000 when received by the petitioner in the year 1920. .
Judgment will he entered for the Commissioner,